Citation Nr: 0033629	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  96-45 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Service connection for hemorrhoids.

2.  Service connection for a right elbow disability.  

3.  Service connection for a sinus disability.  

4.  Service connection for a neck disability.  

5.  Service connection for a low back disability.  

6.  Increased initial rating for postoperative residuals of a 
left knee injury, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1982, and from October 1982 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for hemorrhoids and 
disabilities of the right elbow, neck, low back, and sinuses.  
Service connection was awarded for postoperative residuals of 
an anterior cruciate ligament repair, left knee, and an 
initial rating of 10 percent was assigned.  The veteran 
responded with an August 1996 notice of disagreement 
regarding the RO's denials of service connection, as well as 
the assignment of a 10 percent initial rating for his left 
knee disability.  He was sent a September 1996 statement of 
the case, and responded with a  November 1996 VA Form 9.  He 
testified at a personal hearing before a member of the Board 
in October 1998.  

The veteran's appeal was first presented to the Board in 
March 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  



FINDINGS OF FACT

1.  The veteran underwent a hemorrhoidectomy during active 
military service.  

2.  The veteran currently has rectal scarring resulting from 
his in-service hemorrhoidectomy.  

3.  The veteran incurred a strain of the right elbow with 
median nerve neuritis during military service.  

4.  The medical evidence of record does not contain a current 
diagnosis of a right elbow disability for which service 
connection may be granted.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's 
residuals of hemorrhoids, with hemorrhoidectomy scarring of 
the anus. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  

2.  Service connection is not warranted for a right elbow 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he sought 
treatment for right elbow pain in June 1987.  He reported no 
known trauma to the elbow.  Tenderness across the median 
nerve of the elbow was observed, and he was diagnosed with a 
strain of the right elbow with median nerve neuritis.  The 
veteran's service medical records also confirm several 
complaints of rectal pain and bleeding.  He was first 
afforded a hemorrhoidectomy in April 1989, but continued to 
have problems.  Anal stenosis was diagnosed in October 1990 
and February and March 1991.  On a December 1994 annual 
medical examination, a history of prior external hemorrhoids 
was noted, with no current thrombosis.  No right elbow 
disabilities were noted at that time.  

The veteran first filed a claim for service connection for 
several disabilities in June 1995.  A VA general medical 
examination was afforded him in July 1995.  He reported a 
history of a hemorrhoidectomy 5 years prior, with some 
occasional bleeding from the surgical site and recurrence of 
hemorrhoids 2-3 times per year.  A VA orthopedic examination 
was also afforded him that same month, and physical 
evaluation of his right elbow revealed full range of motion, 
5/5 strength of the arm, and no contour abnormalities or 
localized tenderness.  No right elbow disability was 
diagnosed.  

The RO considered the veteran's claim in September 1995, 
issuing a rating decision denying service connection for 
disabilities of the right elbow, neck, sinuses, and low back.  
Service connection was also denied for hemorrhoids.  The 
veteran was awarded service connection for postoperative 
residuals of a surgical repair of the anterior cruciate 
ligament, left knee, with a 10 percent initial rating 
assigned.  The veteran responded with an August 1996 notice 
of disagreement concerning the initial rating for his left 
knee disability, as well as the denials of service connection 
for hemorrhoids, a low back disability, a sinus disability, a 
right elbow disability, and a neck disability.  He also 
alleged his VA medical examination was inadequate, and 
requested a second examination.  A statement of the case on 
these issues was afforded him in September 1996.  He then 
responded with a November 1996 VA Form 9.  

The veteran testified on his own behalf at an October 20, 
1998 personal hearing before a member of the Board.  He 
stated that he first began to have sinus problems in 1984, 
during service.  He continues to have these same symptoms, 
including headaches and difficulty breathing.  Post-service, 
he has sought VA treatment for his sinus disability.  
Regarding his hemorrhoids, he stated that he first 
experienced this disability during service, and was afforded 
surgical repair.  Despite his surgery, he continues to 
experience pain and bleeding at the sight of his hemorrhoid 
surgery.  He reported instances of external hemorrhoids 
occurring 2-3 times per year.  Since service, he has had no 
further medical treatment for his hemorrhoids.  Next, the 
veteran testified that he fell off an airplane during 
service, injuring his left knee and low back.  He has 
continued to have pain in those joints since that time.  He 
also testified regarding ongoing neck and right elbow pain, 
which he suggested was the result of in-service injuries.  
Regarding all of his disabilities, he stated he has sought no 
private medical care, but has received VA medical care on 
numerous occasions.  

The veteran's appeal was first presented to the Board in 
March 1999, at which time it was remanded for additional 
development.  

A new VA medical examination was afforded the veteran in 
February 1999 in order to evaluate his claim for service 
connection for hemorrhoids; however, the report of this 
examination was not added to the claims folder until after 
the Board's March 1999 remand.  He reported recurrent rectal 
pain and bleeding from the site of his in-service hemorrhoid 
surgery.  Physical examination revealed no current evidence 
of hemorrhoids, anemia, or fecal leakage; however, he had a 
small wedge-shaped scar of the anus.  This scar was not 
actively bleeding or otherwise discharging.  The veteran 
reported no pain at the present time.  The final impression 
was of a history of hemorrhoidectomy, with surgically 
scarring.  Additional follow-up care was recommended if the 
veteran continued to experience rectal pain and bleeding.  

The RO considered the additional evidence and issued a June 
1999 rating decision continuing the prior denial for service 
connection for hemorrhoids.  The appeal was then returned to 
the Board.  

Analysis

I.  Service connection - Hemorrhoids

The veteran seeks service connection for hemorrhoids.  
Service connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  In any claim 
before the VA, the benefit of the doubt will be afforded the 
claimant whenever the evidence is in approximate balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991).  

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Under 
this Act, the VA is required to provide, among other things, 
a medical examination in the case of any claim for disability 
compensation whenever such an examination is "necessary to 
make a decision on the claim."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  
In the present case, the change in the law does not 
necessitate a remand on this issue, as the veteran has 
already been afforded two VA medical examinations.  The 
veteran also stated at his personal hearing that he has 
obtained no private medical treatment for his hemorrhoid 
episodes, so no additional medical records exist for the RO 
to obtain.  Based on the facts as presented, the changes to 
the law mandate no additional development not already 
provided the veteran, and the record is sufficient for review 
by the Board at this time.  See Karnas, supra.  

According to the veteran's service medical records, he did 
have repeated episodes of hemorrhoids during service, 
necessitating a hemorrhoidectomy.  After his surgery, he 
continued to have bouts of rectal pain and bleeding, and was 
diagnosed with anal stenosis on several occasions during 
service.  More recent examinations have revealed scarring 
around the anus resulting from his surgery; the February 1999 
examination report confirmed scarring, without bleeding or 
discharge, at the site of the veteran's in-service surgery.  
As this postoperative scarring represents a current 
disability established by competent medical evidence to be 
the result of an in-service disease, service connection is 
thus warranted. 

In conclusion, service connection is granted for residuals of 
hemorrhoids, with hemorrhoidectomy scarring.  

II.  Service connection - Right elbow disability

The veteran seeks service connection for a right elbow 
disability.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).   In any claim before the VA, the 
benefit of the doubt will be afforded the claimant whenever 
the evidence is in approximate balance between the positive 
and the negative.  38 U.S.C.A. § 5107(b) (West 1991).  

As was noted above, the relevant law has changed during the 
pendency of this appeal, and the changes are applicable to 
all claims not yet final. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas, supra.  In the present case, 
the veteran has already been afforded two post-service VA 
orthopedic examinations of his right elbow.  Additionally, 
the VA has obtained all relevant medical records of which it 
has been made aware by the veteran.  Based on the facts as 
presented, the changes to the law mandate no additional 
development not already provided the veteran, and the record 
is sufficient for review by the Board at this time.  See 
Karnas, supra.  As the changes in the law have no real effect 
on the development of this case, no prejudice would result to 
the veteran by the Board's consideration of this claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

While the veteran has twice been afforded VA orthopedic 
examinations, on neither occasion was a current right elbow 
disability diagnosed, despite the fact that his service 
medical records support his contentions of a right elbow 
strain in service.  In February 1999, he was afforded a 
diagnosis of "right elbow pain," but a diagnosis of pain 
alone, without underlying pathology, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
veteran has also not made known to the VA the existence of 
any private medical records or other such evidence which 
would suggest a current disability.  The U.S. Court of 
Appeals for Veterans Claims (Court) has consistently held 
that service connection may only be awarded for a disability 
resulting from an in-service disease or injury; in the 
absence of a present disability, "there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, while the veteran's service medical records confirm an 
in-service right elbow injury, the preponderance of the 
evidence suggests this injury was acute and transitory in 
nature, as no current right elbow disabilities were noted on 
subsequent examinations.  

In conclusion, the veteran's claim for service connection for 
a right elbow disability must be denied.  He has failed to 
submit evidence of a current disability of the right elbow 
for which service connection may be awarded.  


ORDER

1.  The veteran is awarded service connection for residuals 
of hemorrhoids with a hemorrhoidectomy scar.  

2.  The veteran's claim for service connection for a right 
elbow disability is denied.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Under 
this Act, the VA is required to provide a medical examination 
in the case of any claim for disability compensation whenever 
such an examination is "necessary to make a decision on the 
claim."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)). 

The veteran seeks service connection for sinus, cervical 
spine, and lumbosacral spine disabilities.  His sinus 
disability claim was originally remanded by the Board in 
March 1999 in part to afford the veteran a medical 
examination of his sinuses.  His service medical records 
contained a February 1993 reference to "chronic sinusitis" 
which needed clarification.  The veteran had in fact been 
scheduled for such an examination in February 1999, but it 
was canceled; according to the RO's June 1999 supplemental 
statement of the case, he failed to report for examination.  
However, the veteran did report for a VA orthopedic 
examination the same day, suggesting the veteran was indeed 
willing to report for examination, and may in fact have done 
so.  It is also conceivable that a scheduling conflict 
prevented the veteran from reporting for both examinations, 
despite his apparent desire to do so.  As the law confers on 
the veteran a legal right to compliance with the Board's 
remand orders, this issue must be remanded for clarification 
and further development by the RO.  Stegall at 271.  

Considering his claims for service connection for cervical 
and lumbosacral spine disabilities, his service medical 
records reflect complaints of back injuries.  A strain of the 
cervical spine was diagnosed in March 1995, and a possible 
spasm of the low back was observed in August 1993.  
Additionally, the veteran was diagnosed with a low back 
strain, without neurological involvement, during a July 1995 
VA medical examination.  During a February 1999 VA orthopedic 
examination, the veteran was found to have extension of the 
cervical spine limited to 10º, although no diagnosis of a 
cervical spine disability was made or other explanation 
offered which would account for this clinical finding.  Thus, 
the question is raised as to whether the veteran does in fact 
have a current disability of the cervical spine.  Additional 
clarification is required, as the RO continued the prior 
denial of the veteran's claim based on the lack of a current 
disability.  

Under the Act, the VA has a duty to provide the veteran a 
medical examination, to include a medical opinion concerning 
the nexus, if any, between an in-service disease or injury 
and any claimed current disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A(d)).  Such must be accomplished regarding 
the veteran's claims for service connection for cervical and 
lumbosacral spine disabilities.  

Next, the veteran seeks an initial rating for his service 
connected left knee disability.  He was afforded a February 
1999 VA orthopedic examination, but the examination report 
also contains details of an apparently separate examination, 
labeled as having been dictated and transcribed in September 
1998.  The listed findings of the September 1998, if in fact 
they pertain to the veteran, are markedly different from 
those of February 1999.  The RO must review this February 
1999 examination report and determine if the veteran was also 
afforded a VA orthopedic examination in September 1998, or if 
a clerical error exists.  

Also, the February 1999 orthopedic examination was deficient 
for failing to address certain factors.  Regarding increased-
rating claims for musculoskeletal disabilities, the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  As the veteran's service 
connected left knee disability is musculoskeletal in nature, 
the RO must consider the applicability of the Court's DeLuca 
pronouncements in rating this disability.  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the U. S. Court of Appeals for 
Veterans Claims (Court) has stated that "'separate ratings 
can be assigned separate periods of time based on facts 
found', a practice known as 'staged' ratings." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citations omitted).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for any 
period of the veteran's pending claim.  38 U.S.C.A. §§ 3.400, 
3.500, 4.29, 4.30 (2000).

In light of the above, this appeal is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3. The veteran should be afforded a VA 
medical examination(s) to evaluate his 
claimed sinus disability.  A notification 
of examination letter, a copy of which 
must be associated with the claims 
folder, should be sent to the veteran 
advising him of the consequences of a 
failure to appear for examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests should be accomplished.  The 
examiner should evaluate each of the 
sinus disabilities for which the veteran 
claims service connection, and determine 
if such a current disability exists and 
if it is at least as likely as not that 
the current disabling condition is the 
result of disease or injury the veteran 
had in service.  The examiner should 
state for the record if the veteran has a 
current diagnosis of sinusitis, and if 
so, the approximate date of onset of this 
disability.  The medical basis for all 
opinions expressed should be indicated.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his left 
knee disability, and his claimed 
disabilities of the cervical and 
lumbosacral spine.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion testing and, if required, 
x-rays.  Regarding the veteran's service 
connected left knee disability, the 
examiner should address the following 
questions:  

a.  What is the veteran's range of motion 
of the left knee, to include flexion and 
extension?  

b.  Is there is any pain, paralysis, 
weakened movement, excess fatigability, 
or incoordination on movement, and is 
there likely to be additional range of 
motion loss of the left knee due to any 
of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination?  These  determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  

c.  Does the veteran's knee exhibit 
lateral instability and/or recurrent 
subluxation? If yes, is the resulting 
disability of the left knee severe, 
moderate, or slight?

d.  Is any nonunion or malunion of the 
tibia and fibula present?  If yes, is the 
resulting disability of the left knee 
marked, moderate, or slight?  

These inquiries should not be limited to 
muscles and nerves.  All factors upon 
which the medical opinion is based must 
be set forth for the record.  The 
examiner must then consider the veteran's 
claimed spine disabilities for which he 
seeks service connection.  The examiner 
should first determine if the veteran 
does in fact have current disabilities of 
the cervical and/or lumbosacral spine.  
All necessary tests deemed appropriate to 
this inquiry should be accomplished.  For 
each current disability of the spine, if 
any, the examiner should state, to the 
best of his/her medical knowledge, the 
approximate date of onset of said 
disability, and whether it is as likely 
as not such disability is due to or 
results from an in-service disease or 
injury.  The medical basis for this 
opinion should be set forth for the 
record.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure full 
compliance with that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  For 
further guidance on the processing of this 
appeal in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals


 



